Olaeic, J.
(dissenting): A demurrer ore terms was entered and the action dismissed because a cause of action was not stated. For the purposes of this proceeding, therefore, the allegations of the complaint are admitted to be true. It is thereby admitted that a bill was introduced into the lower House of the General Assembly; that this bill on its second reading was voted down by the Representatives of the people; that the Journal also shows that fact, and the bill itself was stamped “tabled” and placed in the package of “tabled” bills, where it still remains. It is further admitted that the bill was not introduced in the Senate at all but, that notwithstanding the bill was defeated in one House and never presented for consideration in the other, a fraudulent copy of a bill of similar tenor was procured to be made by a sub-copyist of .the enrolling clerk, and by mistake on the part of the two speakers, who were made to believe that it was a bill which had been duly read three times in each House, it was signed by them. The purport of the bill is to prohibit debtors from preferring any creditor in making assignments.
The plaintiff alleges that as a tax-payer he has a right to be protected from paying the expenses of printing the fraudulent bill and distributing it among the laws of the State; that as a citizen he has a right to be excused from including it among the laws which as a voter he has sworn to support, and that as a creditor the right he has had by our laws, time out of time, to have his debtors prefer him, should they see fit, should not be taken away from him against the will of the people, as expressed by their repre*262sentatives in this legislature, as likewise in many previous ones.
The Constitution under which we live, and which every officer of the State, from the highest to the least, and every registered voter has sworn to support, provides that “All bills shall be read three times in each House Ty&fore they pass into laws.” It is admitted here that this pretended law has not been read three times in each House. It is admitted that it-has not been read three times in either House. It is admitted that it was read in only one House, and in that the people, through their representatives, defeated it and refused to let it pass. It is admitted that subsequently the Speakers were imposed upon and erroneously certified that the bill had passed three readings in each House.
It is contended, however, that we cannot go behind the signatures of the Speakers. But the signatures of the Speakers, procured by fraud, are not their signatures. Fraud vitiates them as it vitiates everything it touches. It is urged, however, that it is dangerous to open up the Acts of the Legislature to be set aside for fraud, and that this would unsettle the laws. The fraud alleged is not in procuring the passage of an Act, but in procuring an untrue certificate that it has been passed. If the alleged statute is not the will of the people, expressed in a constitutional way by three readings in each house of the General Assembly, there is no power to make it a law, and no consideration of danger should prevent a declaration that the laws heretofore made by the people, in the constitutional mode, cannot be repealed, revoked and set aside .in this mode. If there could be any danger in refusing to admit as a law a bill, which, without having been passed, is untruly certified as having been passed, it is to be remembered that among a free people, no other danger is comparable to that of *263substituting in the enactment of laws for the will of the people the power of money in securing, by shifty devices, a false certificate of the passage of an Act, and a holding by the Courts that such villiany is conclusive and above the power of the people to correct through their courts. Deeds signed, sealed and delivered bind the parties, but it has never been considered that land titles would be unsettled if deeds procured by fraud were set aside. This rather tends to avoid land troubles. So, rejecting from the statute book a surreptitious bill which admittedly was not enacted by the votes of the people’s representatives is not to unsettle the laws, but to establish them “broad-based upon the people’s will.” If a judgment of this or any other Court under seal should be procured by mistake or .fraud, it can be set aside.
It is urged, however, that this touches a co-ordinate department of the government. But the Judiciary is the only body authorized to investigate and ascertain whether it is the act of the General Assembly, or a measure which, rejected by the body, has nevertheless been fraudulently palmed oif on the Speakers and their signatures thereto procured by fraud practiced on them. The Executive is also a co-ordinate department. It is matter of history that towards the close of the last century certain land warrants were fraudulently issued by the Secretary of State, the broad seal of the State was affixed, and the Governor being misled honestly affixed his signature (as the Speakers did here), but the Court went behind the Great Seal, behind the admittedly genuine signature of the Governor, set the fraudulent land warrants aside, and jailed the agent of the fraud, and the next Legislature changed the name of the county (Glasgow) which had been named in honor of the dishonest Secretary of State.
The Supreme Court of this State had its origin in the *264organization by law of a temporary tribunal created to investigate and set aside tbis fraud perpetrated on tbe Executive Department, and indeed by one of its beads and to punish its perpetrators. State v. Glasgow, Conference Rep., 38 (1 N. C.) It would be singular if after the lapse of nearly a century the developed Court, with larger powers and chosen by the people, should be powerless to set aside and annul a greater fraud upon popular rights perpetrated by simulating the people’s imprimatur in passing off, as a law of the State, a bill which their Representatives rejected, and which some corrupt hireling of interested parties procured to be falsely certified as an Act of the General Assembly by the officers of that body, who were deceived, in the rush and hurry of the closing hours of the session, into believing it was a genuine bill. Failing for many sessions to procure the passage of the act from the popular assembly, the interested parties fraudulently procured this bill to be certified as having been passed. To give it currency as law is to pass off “the buzzard in the eagle’s nest” as the imperial eagle itself. We acknowledge as laws only the legal expression of the people’s will. This bill is not the people’s will. It is what their Representatives have declared by a vote was not their will. It is not. such as this that the men of North Carolina have sworn to support as “laws.” It is such as this which we have sworn not to support as laws, by our oath to a Constitution which says nothing shall be a law till it has been adopted by having received the assent of our Representatives on three several occasions in each House of the General Assembly. This has not only not received stroll assent, but has received their refusal.
The power to construe a law necessarily carries with it the power to investigate whether a pretended law is really *265a law duly enacted or a fraudulent simulation which in fact was never enacted into law.
In the presence of so vital and so plain a principle, precedents are not needed, but we have them. The Constitution provides that, before becoming laws, bills shall be read three times in each House and shall be signed by the Speakers. In Scarborough v. Robinson, 81 N. C., 409, it was held that if the latter requirement was lacking, the bill was not a law, even though it had the other and far more important requirement of having been passed three times in each House. A fortiori, if the bill has not received the assent of the three constitutional readings, it cannot be the will of the General Assembly. To hold otherwise would be to sacrifice form to substance, and to say that the certificate of the Speaker is sufficient without a vote of the General Assembly, and ( as in this case) in spite of an adverse vote of that body. Again, the Constitution requires that the style of an Act shall bé, “ The General Assembly of North Carolina do enact.” In State v. Patterson, 98 N. C., 660, it was held that although the Speakers had signed and certified a bill as ratified, yet, if this formula was omitted therefrom, it was a nullity, because the Constitution required it.
But we are in the presence of a greater and more important constitutional requirement than the formula which begins an act, or the certificate of the speakers. These are matters of form and essential only because required by the Constitution. ¥e are now face to face with the constitutional requirement that the bill shall three times receive the assent of each House “before it shall become a law,” and the principle, greater than the Constitution itself, that the law-making power resides in the sovereign people to be exercised by their representatives, and that nothing shall be law unless voted by them, and espe*266cially nothing shall be law which (as in this case) has been refused by their vote. Even the common law itself is law in this State only by virtue of an enactment of the General Assembly.
In other States, questions have come up as to the power to go behind the certificate of ratification signed by the Speakers, in cases of mere irregularities, and it has been held in twenty-eight States that this can be done, as this Court has already held in State v. Patterson, supra. In nine States only, it has been held that the certificate of ratification is conclusive against irregularities. These cases need not be here recited and reviewed. They are easily accessible in the 23 Am. & Eng. Enc., 196 et seq. But in none of these cases have we the bold and glaring and admitted fraud upon popular sovereignty, which is here presented.
. The requirement that thirty days notice must be given of a private law is a condition precedent which the legislature passes upon, but a constitutional provision that the bill must lie read three times in each House "before it passes into la/w goes into the essential matter which a court must determine in passing upon the question whether a printed piece of paper laid before it is a legislative enactment. The certificate of the speaker is certainly prima facie and very strong presumption that it is, but when the very matter at issue is the allegation that the certificate of the Speaker was procured by fraud (and this is admitted by the demurrer), then it is begging the question to say that such piece of paper is conclusively the law of the land without the vote, nay, against the votes, of the law-making power. It is also begging the question to say that the legislature certifies to us, over the signatures of their two principal officers, that this act was passed. The very issue is, did the two officers so certify, or were their signatures procured *267by fraud. If so, it is in law not their signatures and this is admitted by the demurrer which admits the allegations that in truth the bill did not pass, but was defeated, and that the certificate of the presiding officers is false and was procured by fraud practiced on them, an allegation which those officers in justice to themselves should have been permitted to prove by their own testimony in court.
The people are the source of all power, but if there is fraud in certifying untruly to the declaration of their will at the ballot box the courts can and will right the wrong and declare the true result. Whence comes it that the legislative department is so superior, or so inferior, that a certificate, fraudulently 'procured, which falsely certifies that it has passed a bill, can not be set aside on proof that, in truth, the opposite result was declared. The Courts have the same power to investigate in one case as in the other.
It is not the declaration of the result of a vote by the legislature itself which is in question, for that would be conclusive, but the false certificate that it had so declared, when it is admitted that the'legislature declared just the opposite by 'tabling the bill.
In this proceeding, if the jury found that the certificate was false and was fraudulently procured, the judgment would be to strike the fraudulent bill out of the files and out of the printed laws and to declare it, what it is, a nullity, as to all the world. This being an equitable jurisdiction the action can only be maintained in the Superior Court and one action is conclusive. It is not open to the objection that such proceedings might, if allowed, be brought before a justice of the peace, nor that there might be different verdicts before different juries. That might be urged against a proceeding as in Wyatt v. M'f'g Co., at this Term, where the invalidity of an act is attempted to *268be set up, collaterally as it were, in litigation between parties. But it cannot apply where the proceeding is brought against the Secretary of State directly to have the act, which is fraudulently procured to be certified, struck out of the files of enrolled bills in his office and declared a nullity. In Cook v. Meares, at this Term, Fueohjbs, J., speaking for the Court, animadverted upon the holding in Scarborough v. Robinson that the signatures of the speakers were essential to the validity of an act on the ground that this is to give them an unrevisable veto power. Eor a stronger reason, then, to give to their signatures the effect of law, without, or contrary to, the vote of the legislature is to give them far more than air unrevisable negative power of veto. It gives them the unrevisable positive legislative power. In this case, there is even more, for this vast power, without revision by any authority, is vested in their signatures when procured by fraud if the courts cannot reject a pretended act, even when it is offered to be proved by the verdict of a jury that such act did not pass the legislature and was not intentionally signed by the speakers and the speakers ' are not allowed to testify that their signatures were procured by fraud.
The Constitution does not require that the presiding officers shall sign bills in the presence of the Houses or with their assent, and neither the certificate itself nor the complaint indicates that this was done. It may be the usual practice, but it is npt required, nor does it appear to have been done; hence, there is no presumption that it was done, upon which an argument can be based. The signing has no law making power in itself, but is a mere certification of what the law-making body has decided, and like all certificates may be impeached for fraud or mistake; otherwise, the certificate is more powerful than the authority doing the act which is certified-
*269If we could conceive that the two presiding officers of any legislature should purposely certify that a bill has passed, which had in fact been defeated, this could not nullify the action of the two Houses. If it could, then, they and not the G-eneral Assembly, are the law-making power. Certainly, for a stronger reason, when the signatures of the presiding officers are procured by a trick and fraud practiced on them, there can not be such virtue therein as to make a law against the vote of the body.
The case most strongly relied on by the defendant is Field v. Clark, 143 U. S., 295, but in that case it was admitted that the Act had passed'both Houses and had been approved by the President, and the point decided by the Court was that the Act would not be vitiated because a Section, which was in it when passed by the Houses, was omitted in the enrolled Act on file. It must be noted also that the United States Constitution does not contain the essential provision which is in our Constitution that “Each bill must be read three times in each House before it. becomes a law,” and that in addition to the signatures of the Speakers there is the further safe-guard that the bill is subject to the supervision and approval of the President, which the bill there in question had. Notwitlistanding these vital differences in the two Constitutions and the remote bearing the actual point there decided has upon this case, the court nevertheless takes occasion to say (Harlan, J.) in that very opinion: “ A bill signed by the Speaker of the House of Representatives and by the President of the Senate, presented to and approved by the President of the United States, and delivered by the latter to the Secretary of State as an Act passed by Congress, does not become a law of the United States if it had not in fact been passed by Congress. In view of the express requirements of the ■ Constitution the correctness of this general principle can*270not be doubted.” An enunciation more exactly in point in its application to the controversy before us cannot be found.
Here, the bill was not voted in either House, but was • ■expressly negatived by a vote, and this fact appears by the Journals (which are required by the Constitution to be kept) and is also admittedly beyond controversy. The •certificate of ratification was not purposely and knowingly •appended by the Speakers. They never knowingly intended to certify that this bill had been read three times in each House. Their signatures were inadvertently appended and were procured by a gross fraud. They, in law, are not their signatures. This is not the “signing” which the Constitution requires to bills which have, three times before such signing, been read with the approval of each House.
The conflicting decisions from other States as to whether the signatures of the Speakers can be contradicted by the journals have no application to this case where the allegation is of fraud in procuring their signatures.
The facts of this great fraud are admitted for the purpose of this appeal, for, though the complaint makes these allegations, the action is dismissed “because a cause of action is not stated.” It must be lawful to allege and to prove such fraud if “ government by the people and for the people” is to continue. Otherwise, government by fraud has begun, the sure and unfailing sign in all history that the •end of representative government is at hand. The judgment below should be reversed.